                           Case
                           Case 2:02-cr-00019-NBF
                                2:02-cr-00019-NBF Document
                                                  Document 306
                                                           266 •Filed
                                                                Filed 04/03/19
                                                                      03/18/19 Page
                                                                               Page 11 of
                                                                                       of 48
     PROB 12B
     (PAWP 4/16)

                                        UNITED STATES DISTRICT COURT
C                                                            for the·
                                               WESTERN DISTRICT OF PENNSYLVANIA

                               Request for Modifying the Conditions or Term of Supervision
                                              with Consent of the Offender
                                          (Probation Form 49, Waiver ofHearing is Attached)


     Offender:                     Scott Tyree                                                                       Docket No. :2:02CR000 19
     Sentencing Judge:             William L. Standish, Senior United States District Judge
     Current Judge:                Arthur J. Schwab, Senior United States D,strict Judge
     Date of Original Sentence:    September 26, 2003
     Original Offense:             Count 2) 18 U.S.C. §2423 (b) Travel with Intent to Engage in a Sexual Act with a Juvenile.
                                   Count 4) 18 U.S.C. §2251(a) Sexual Exploitation of a Minor.
     Original Sentence:            235 months of imprisonment; 36 months of supervised release at both counts to run concurrently.
     Special conditions:           Substance Abuse Testing, Financial Disclosure, Mental Health Treatment, Sex Offender Treatment, No
                                   New Debt/Credit, Sex Offender Registration, Special Assessment, Restitution - Money, No Contact with
                                   Minors, Computer/Internet Restrictions, Forfeiture, Financial Address Change to AUSA, Drug
                                   Treatment, Polygraph Examination, No Possession of Child Pornographic Materials, No Possession of


aype       of Supervision: .
     Prior Court History:
                                   Pornographic Materials
                                   Supervised Release                                                  Date Supervision Commenced: 4/6/2019
                                   02/21/2019: Order; Show Cause Hearing to Modify Conditions of Supervised Release: Scheduled for
                                   March 21, 2019.


                                                        PETITIONING THE COURT

     The offender has not complied with the follov.ring condition(s) of supervision:

      •   To extend the term of supervision for_ years, for a total term of_years.
      IZI Other: To cancel the Show Cause hearing to modify conditions of supervised release, which is scheduled for March 21, 2019.
      IZI To modify the conditions of supervision as follows:

     The defendant shall be placed at Renewal, Inc. for a period ofup to 180 days. While at Renewal, the offender shall participate in any
     treatment or workforce development programs as directed and shall abide by all rules of the facility. The offender's subsistence fee is
     waived.

     The defendant shall participate in a mental health assessment and/or treatment program approved by the probation officer, until such
     time as the defendant is released from the program by the Court. The defendant shall be required to contribute to the costs of services
     in an amount determined by the Probation Office. These costs shall not exceed the actua\ cost of the service. The Probation Office is
     authorized to release the defendant's presentence report to the treatment provider if so requested.

        The defendant shall participate in a sex ~ffender treatment program, approved by the probati6n officer, until such time as the
  .--~ defendant is released from the program by the Court. The defendant shall abide by all program rules, requirements, and conditions of
(     · ,the sex offender treatment program, inbluding submission to polygraph testing; said testing shall continue throughout the term of
'--,./ supervision in order to monitor and ensure compliance with the conditions of supervision. Further, the defendant shall be required to
        contribute to the costs of services for any such treatment in an amount determined by the probation officer, but not to exceed the
        actual cost. The Probation Office is authorized to release the defendant's presentence report to the treatment provider if so requested.
                          Case
                          Case 2:02-cr-00019-NBF
                               2:02-cr-00019-NBF Document
                                                 Document 306
                                                          266 Filed
                                                              Filed 04/03/19
                                                                    03/18/19 Page
                                                                             Page 22 of
                                                                                     of 48
     Offender: Scott Tyree
     Docket No.:2:02CR000l 9
     Page2

Cwi~h-       the exception of brief, unanticip~ted a~1d in~idental contacts, to include the defendant's place of employment and/or volw1teer
      activity, the defendant shall not associate with children under the age of 18, except in the presence ofan adult who is aware of the
      natul"e of the defendant's history, characteristic and/or conviction(s) and has been approved by the probation officer.

      The defendant shall not frequent and/or loiter within 500 feet of places where children congregate on a regular basis, such as, but not
      limited to, schools; playgrounds; children's toy and/or clothing stores; video arcades; daycare centers; swimming pools; zoos;
      amusement parks, or other places primarily used or that can reasonably be expected to be used by children under the age of 18,
      without prior permission of the probation officer.

      The defendant shall not photograph and/or videotape any children under the age of 18 without the written consent of their parent or
      legal guardian who is aware of the nature of the defendant's history, characteristics and/or convictions(s) and has been approved by
      the probation officer.

      The defendant shall not possess or access with intent to view any materials, including pictures, photographs, books, writings
      drawings, videos, or video games depicting and/or describing child pornography as defined at 18 U.S.C. § 2256(8), or obscene visual
      representations of the sexual abuse of children as defined at 18 U.S.C. § 1466A.

      The defendant shall provide the probation officer with access to any requested financial information.

      The defendant is prohibited from incun-ing new credit charges or opening additional lines of credit without prior written approval of
      the probation officer.

     The defendant shall not enter into a rental agreement and/or purchase computers, cell phones, or electronic communication or data
     storage devices without the consent of the probation officer. Furthermore, the defendant shall not make excessive and/or unexplained
     purchases of items ordinarily related to children under the age of 18, without approval of the probation officer.


C    The defendant shall submit his person, property, house, residence, vehicle, papers, business or place of employment, to a search,
     tonducted by a United States Probation or Pretrial Services Officer at a reasonable time and in a reasonable manner, based upon
     reasonable suspicion of contraband or evidence of a violation of a condition of supervision. Failure to submit to a search may be
     grounds for revocation. The defendant shall inform any other residents that the premises may be subject to searches pursuant to this
     condition.

     The defendant must live at a place approved by the probation officer. Ifhe plans to change where he lives or anything about his living
     an-angements (such as the people he lives with), he must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, the defendant must notify the probation officer
     within 48 hours of becoming aware of the change or expected change.
     The defendant shall not have direct or indirect contact with the victim in the instant federal offense or any other member of the
     immediate family to include, but not limited to her children, spouse, parents or other persons restricted by the probation officer. This
     includes all forms of contact (i.e. telephonic, electronic text, social media, email, verbal, and physical). No contact shall be initiated
     through third parties.

     Once released from the residential re-entry center, to a viable home plan, the defendant shall be placed on curfew for a pe1iod of 180
     days, to commence as soon as an-angements can be made by the Probation Office. The defendant shall abide by all technology
     requirements. The location monitoring technology requirement shall be Global Positioning System (GPS). The defendant is
     restricted to their residence every day from 8:00pm to 8:00am, or as directed by the supervising probation officer. During this time,
     the defendant shall comply with the rules of the location monitoring program and may be required to maintain a landline telephone,
     without special features, at the defendant's place ofresidence. The defendant shall pay all or part of the costs of participation in the
     location monitoring program as directed by the court and probation officer, but not to exceed the daily contractual rate.

         The defendant shall not purchase, possess, or use a computer, a cell phone with internet access, or other electronic devices capable of
         storing, recording or replaying electronic media or data files, at any location, including his place of employment or education without
         permission of the probation office. Furthennore, the defendant shall not access any internet service provider, bulletin board system or
  --·--, any other public or private computer network or service at any location. The defendant shall consent to periodic inspection by the
( ·\probation or pretrial services officer of any cell phone possessed by the offender to ensure compliance with this condition. The
\._..; defendant also shall abide by the provisions of the Computer Restrictions and Monitoring Program approved by thy Court. This
         condition shall remain in effect until computer and internet use is recommended by his mental health/sex offender treatment provider
                        Case 2:02-cr-00019-NBF
                        Case 2:02-cr-00019-NBF Document
                                               Document 266
                                                        306 Filed
                                                            Filed 03/18/19
                                                                  04/03/19 Page
                                                                           Page 33 of
                                                                                   of 84
    Offender: Scott Tyree
    Docket No.:2:02CR00019
    Page 3
    and approved by the probation officer. Once the defendant is granted computer and internet access, he shall be subject to the

C    'ollowing conditions:

    The defendant is permitted to possess or use a computer and is allowed access to the Internet. However, the defendant is not
    permitted to use a computer, or other electronic communication or data storage devices, including a cell phone, to access child
    pornography or to communicate with any individual or group for the purpose of promoting sexual relations with children. The
    defendant shall consent to the installation of any hardware or .software to monitor any computer, or other electronic communication or
    data storage devices used by the defendant to confirm compliance with this condition. The defendant shall pay the monitoring costs as
    directed by the probation or pretrial services officer. Furthermore, the defendant shall consent to periodic unannounced examinations
    by the probation or pretrial services officer of any computers, cell phones, or other electronic communication or data storage devices
    that the defendant has access to, to confirm compliance with this condition. Additionally, the defendant shall consent to the seizure
    and removal of hardware and data storage media for further analysis by the probation or pretrial services officer, based upon
    reasonable suspicion of a violation of the conditions imposed in this case, or based upon reasonable suspicion of unlawful conduct by
    the defendant. Failure to submit to the monitoring or search of computers and other electronic communication or data storage devices
    used by the defendant may be grounds for revocation.

    If the defendant's employment requires the use of a computer, the defendant may use a computer in connection with the employment
    approved by the probation or pretrial services officer, provided the defendant notifies their employer of the nature of the conviction or
    charge. The probation or pretrial services officer shall confirm compliance with this notification requirement.

    The defendant shall provide the U.S. Probation Office with accurate information about the defendant's entire computer system
    (hardware or software) and other electronic communication or data storage devices or media to include all passwords used and the
    name of the Internet Service Provider(s). The defendant also shall abide by the provisions of the Computer Restrictions and
    Monitoring Program approved by the Court.

                                                                    CAUSE


a   ['he defendant is scheduled ~o be released from th~ custody ~fthe Bureau o_fPri~ons on April,, 6, 2019. As of_the date oft!1is filing, ~he
    defendant does not have a viable home plan. Placmg the defendant at a residential re-entry center for up to six months will allow him
    to continue to seek employment and housing.

    Additionally, based on the nature and circumstances of the offense, the imposition of a location monitoring condition for six months
    would allow the probation office to mitigate risks to the community and allow for the gradual re-entry into society by monitoring his
    location.

    Furthermore, the Court for the Western District of Pennsylvania has approved changes/updates in the sex offender, treatment and
    computer monitoring conditions which have been incorporated in this petition to aid in the rehabilitation of the offender, to protect
    children, and to deter future criminal activity. The defendant signed the attached Waiver of Hearing to Modify Conditions of
    Supervised Release, agreeing to the modifications as noted above.

    Since the defendant has agreed to the aforementioned conditions, which was the subject of the show cause hearing on March 21, 2019,
    the Probation Office·respectfully reconm1ends that the hearing be canceled.




0
                       Case 2:02-cr-00019-NBF Document 266
                       Case                            306 Filed
                                                           Filed 03/18/19
                                                                 04/03/19 Page 4 of 8
                                                                                    4
    Offender: Scott Tyree
    Docket No.:2:02CR00019
    Page4
                                                                           I declare under penalty of perjury that the foregoing is true

0                                                                          and correct.

                                                                           Respectfully Submitted,
                                                                                                               Michael Howard
                                                                                                       7W,#-v{ 2019.o3.1s
                                                                       By: _ _ _ _ _ _ _ _ _ _ _ _ _13:27:58     ___   -04'00'
                                                                                                                          __
                                                                                           Michael Howard
                                                                                   U.S. Probation Officer Specialist


                                                                                                   .        Marcus J. White
                                                                                         t;t.../11,,1;;::::s 2019.03.18
                                                             Approved By: _ _ _ _ _ _ _ _ _ _ _      12_:_31_:_14_-_0_4'_0_0'_ _ __
                                                                                             Marcus White
                                                                                   Supervisory U.S. Probation Officer
                                                                    Date:                      3/18/201'9
                                                                           --------------------
    THE COURT ORDERS:
    D No Action
    D Jhe extension of supervision as noted above.
    !¥The Modification of conditions as noted above
    D Other: To cancel the Show Cause hearing to modify conditions of supervised release, which is scheduled for March 21, 2019 .
    .Ai- fa ol6er.. Tlti, I aA4 ,,11,e,/t ~.F          w ,. , , e1o-l a,f flt, :d .41a,f<- .
0




a
